Citation Nr: 0916926	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a scalp laceration.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

In the substantive appeal which was received at the RO in 
April 2007, the Veteran asserted that "there is more going 
on with . . . [his] condition . . . [than] that of the scar 
that was left from the stitching."  This suggests that the 
Veteran is seeking service connection for some underlying 
condition of the skull or the brain.  Significantly, however, 
in the September 2006 rating action, the RO had granted 
service connection for only a residual scar of the scalp 
laceration.  The matter of whether the Veteran has additional 
disability (other than the residual scar and tinnitus) 
resulting from the scalp laceration is not inextricably 
intertwined with the current appeal and has not been 
considered by the RO.  Therefore, the issue is referred to 
the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter and is not related to active duty 
service or any incident therein.  

2.  Tinnitus was not shown in service or for many years 
thereafter and is not related to active duty service or any 
incident therein.  

3.  The service-connected residuals of a scalp laceration are 
manifested by a scar measuring 7 cm in length and 3 mm wide 
at its widest point with a very slight linear indentation 
approximately 1 to 11/2 cm long and coinciding with the 
direction of, and directly below the scar.  However, no 
abnormality of the scar itself, including any characteristic 
of disfigurement, has been shown.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Tinnitus was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2008).  

3.  The criteria for an initial compensable rating for 
residuals of a scalp laceration have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes (DCs) 7800, 
7803-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

In considering the matter of in-service incurrence of 
bilateral hearing loss, the Board notes that service 
treatment records are negative for complaints or findings 
referable to hearing impairment.  Indeed, the June 1946 
separation examination demonstrated normal hearing acuity 
(15/15 whispered voice testing).  As such, the evidence does 
not support a finding that a bilateral hearing loss was shown 
during active duty.  

In considering the matter of in-service incurrence of 
tinnitus, the Board notes that service treatment records are 
negative for complaints or findings referable to such 
disorder.  As such, the evidence does not support a finding 
that tinnitus was shown during active duty.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with bilateral hearing loss 
and tinnitus, at a July 2006 VA audiological examination, the 
examiner diagnosed moderate to severe mixed hearing loss in 
the right ear, mild to severe sensorineural hearing loss in 
the left ear, and tinnitus.  This evaluation demonstrated the 
following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
60
65
70
LEFT
25
35
50
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the Veteran's right ear and of 76 percent in his 
left ear.  

In this case, the Board again emphasizes the multi-year gap 
between discharge from active duty service (June 1946) and 
the initial reported symptoms related to hearing loss and 
tinnitus many years later (in July 2006).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology for either the Veteran's bilateral hearing 
loss or his tinnitus.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Throughout the current appeal, the Veteran has asserted a 
continuity of hearing impairment and tinnitus symptoms.  
Specifically, he maintains that he has experienced hearing 
problems since service, when his duties in boiler/engine 
rooms of ships exposed him to noise on a constant basis 
(without the use of earplugs).  Further, he maintains that he 
has experienced ringing and "banging" noises in his head as 
a result of such in-service responsibilities and, in 
particular, since the in-service laceration to his scalp.  

In this regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued symptoms of hearing impairment and 
ringing/banging noise in the head since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, post-service evidence does 
not reflect diagnoses of bilateral hearing loss and tinnitus 
for approximately 6 decades after service.  

The Board has weighed the Veteran's statements as to 
continuity of hearing loss and tinnitus symptoms against the 
normal separation examination and the absence of documented 
complaints or treatment for many years following active duty 
discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed bilateral hearing loss and tinnitus to 
active duty, despite the Veteran's contentions to the 
contrary.  

Significantly, upon review of the claims folder and 
examination of the Veteran at the July 2006 VA audiological 
examination, the examiner concluded that he was unable to 
associate the Veteran's hearing loss and tinnitus to his 
service.  In support of this conclusion, the examiner 
referenced the normal hearing acuity found by whispered voice 
testing at the June 1946 separation examination.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Indeed, in 
the examination report, the examiner acknowledged the 
Veteran's in-service noise exposure.  Further, as the Board 
has previously discussed herein, the claims folder contains 
no post-service treatment for, or evaluation of, bilateral 
hearing loss or tinnitus until the July 2006 VA audiological 
examination.  Therefore, the Board finds that the July 2006 
VA audiological examination was adequate for evaluation 
purposes and finds the VA examiner's opinion to be of great 
probative value.  

Moreover, there is no contradictory medical evidence of 
record.  As such, the Board finds that the evidence of record 
does not support a grant of service connection for either 
bilateral hearing loss or tinnitus based on medical nexus.

The Board has also considered the lay statements of record 
regarding medical nexus.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  See Layno, 6 Vet. App. at 470.  However, hearing 
impairment and ringing/banging sensations in the head, 
identified as bilateral hearing loss and tinnitus are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  As such, the Board finds 
these records to be more probative than the Veteran's 
subjective assertions of diagnoses of bilateral hearing loss 
and tinnitus related to service.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Consequently, in light of the above discussion and, in 
particular, in view of the lack of competent evidence 
associating the currently-diagnosed bilateral hearing loss 
and tinnitus with service, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for such disorders.  There is, therefore, 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.  

Initial Compensable Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the initial 
compensable rating claim adjudicated in this decision.  

Initially, by the September 2006 rating action, the RO 
granted service connection for residuals of a scalp 
laceration (0 percent, effective from February 27, 2006).  
Following receipt of notification of that decision, the 
Veteran perfected a timely appeal with respect to the 
noncompensable rating initially assigned to this 
service-connected disorder.  This disability remains 
evaluated as noncompensably disabling.  

Under the applicable rating criteria, one characteristic of 
disfigurement of the head, face, or neck warrants a 
10 percent rating.  38 C.F.R. § 4.118, DC 7800 (2008).  The 
eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  a scar of 5 or more 
inches (13 or more centimeters (cm)) in length, a scar at 
least one-quarter inch (.6 cm) wide at its widest part, 
surface contour of the scar that is elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square (sq.) cm.), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.), underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.), and skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Note 1 following 
DC 7800 (2008).  

In addition, evidence that a superficial scar is unstable 
also supports a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  38 C.F.R. § 4.118, Note 1 following DC 7803 
(2008).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 2 
following DC 7803 (2008).  

Further, evidence that a superficial scar is painful on 
examination supports a 10 percent evaluation.  38 C.F.R. 
§ 4.118, DC 7804 (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 1 following DC 7804 (2008).  Scars may also be 
evaluated based upon any limitation of motion of the affected 
part.  38 C.F.R. § 4.118, DC 7805 (2008).  

In the present case, the veteran believes that the symptoms 
associated with his service-connected residuals of a scalp 
laceration are of such severity as to warrant a compensable 
rating.  He has not, however, provided any more specific 
descriptions of his scar symptomatology.  Indeed, at a VA 
scars examination conducted in July 2006, he denied 
experiencing any symptoms related to the skull fracture or 
scalp wound, including any tenderness along, or under, the 
resulting scar.  

Medical evidence of record, however, does not support a 
compensable rating for the Veteran's service-connected scar.  
Of particular significance to the Board are the results of 
the July 2006 VA scars examination.  Specifically, at that 
time, the examiner observed "a very mild . . . almost 
invisible [scar] even with exposed scalp from pulling the 
hair back carefully on the left posterior superior occipital 
region."  The scar crossed the scalp from the anterior left 
portion towards the left pinna of the ear on the left and 
then crossed posteriorly at an angle of approximately 
45 degrees towards the right lateral occipital area.  The 
entire scar measured 7 cm (23/4 inches) in length and was 
3 millimeters (mm) wide at its widest point.  

A physical examination of the scar area reflected the 
presence of a very slight linear indentation approximately 1 
to 11/2 cm long and coinciding with the direction of, and 
directly below the scar.  Evaluation of the scar itself 
demonstrated that it is superficial with no depression of the 
central portion of the scar, elevation, deep or superficial 
tenderness (along, next to, or under the scar), 
keloidization, build-up of subscar tissue, significant 
induration, numbness, adherence to underlying tissue, 
instability, loss of covering of the skin over the scar, 
ulcerations or breakdown of the skin over the scar, soft 
tissue damage, inflammation, edema, hyper- or hypo-
pigmentation, induration or inflexibility, or limitation of 
motion or function.  

The examiner found no evidence of disfigurement.  As the scar 
was not in a visible area (because it lies under scalp hair), 
the examiner explained that a color photograph would not 
provide any additional evidence.  

Based on these results, the examiner determined that the 
Veteran's scar was entirely healed and unnoticeable at 
average distances and involved a "generally a totally 
asymptomatic region of the scalp."  The examiner concluded 
that the Veteran has "absolutely no disability from . . . 
[the in-service] injury."  

As this evidence illustrates, the Veteran's service-connected 
scar measures 7 cm in length and 3 mm wide at its widest 
point.  A very slight linear indentation approximately 1 to 
11/2 cm long and coinciding with the direction of, and directly 
below the scar, was shown.  However, no disability of the 
scar itself, including any characteristics of disfigurement, 
has been shown.  The claims folder contains no medical 
evidence refuting these conclusions.  

Because the Veteran's superficial scar is not unstable, 
tender, or painful and does not involve limitation of motion 
or function, a compensable rating based upon such 
symptomatology is not warranted.  38 C.F.R. § 4.118, 
DCs 7803-7805 (2008).  Further, as none of the 
characteristics of disfigurement of the head, face, or neck 
have been shown, a compensable rating based on such pathology 
is not warranted.  38 C.F.R. § 4.118, DC 7800 and Note 1 
following DC 7800 (2008).  Although a very slight linear 
indentation coinciding with the direction of, and directly 
below the scar, was shown, the involved area measured only 1 
to 11/2 cm long.  Because the area did not exceed six square 
inches (39 sq. cm.), such symptomatology is not considered a 
characteristic of disfigurement.  See 38 C.F.R. § 4.118, Note 
1 following DC 7800 (2008).  

The evidence is clearly not in equipoise.  The provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are, therefore, not applicable.  Hence, the appeal is 
denied.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms (such as those associated with his service-connected 
residuals of a scalp laceration) because such actions come to 
him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See 6 Vet. 
App. 465, 470 (1994).  He is not, however, competent to 
identify a specific level of disability of this disorder-
according to the appropriate diagnostic codes.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).  

Such competent evidence-concerning the nature and extent of 
the Veteran's service-connected scalp laceration residuals-
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluation.  The medical 
findings (as provided in the examination report) directly 
address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective evidence of 
complaints of increased symptomatology.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a compensable 
rating for the service-connected scalp laceration residuals 
is not warranted for any portion of the rating period on 
appeal.  In reaching this conclusion, the Board also finds 
that the benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's service-connected 
scalp laceration residuals have required hospitalization or 
have resulted in marked interference with employment at any 
time during the current appeal.  In fact, the Veteran has 
received no outpatient treatment for this condition during 
the current appeal and has not contended that this disability 
adversely affects even his daily activities.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's scalp laceration 
residuals result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for this disability for any portion of the rating 
period on appeal.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Service connection claims.  In this case, a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) for the 
Veteran's service connection claims was sent to him in March 
2006 (regarding his tinnitus claim) and in August 2006 
(concerning his bilateral hearing loss and tinnitus claims), 
prior to the initial RO decision that is the subject of this 
appeal.  The letters informed him of what evidence was 
required to substantiate these issues and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in the August 2006 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings as well as notice of the type of evidence 
necessary to establish effective dates.  With that 
correspondence, the RO effectively satisfied the remaining 
notice requirements with respect to the service connection 
claims adjudicated in this decision.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Residuals of a scalp laceration.  As previously discussed 
herein, in the appealed September 2006 rating action, the RO 
granted service connection for residuals of a scalp 
laceration and assigned a noncompensable evaluation for this 
disability, effective from February 2006.  The Veteran's 
current claim for a compensable rating for his 
service-connected residuals of a scalp laceration arises from 
his disagreement with the initial noncompensable evaluation 
following the grant of service connection for this 
disability.  Courts have held that, once service connection 
is granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA with 
regard to the initial compensable rating assigned to the 
Veteran's service-connected residuals of a scalp laceration.  

Next, VA has a duty to assist the Veteran in the development 
of his claims.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO accorded the Veteran pertinent 
VA examinations in July 2006.  Although the Veteran initially 
asked to present testimony at a personal hearing, he 
subsequently declined this opportunity.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims 
adjudicated herein that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An initial compensable evaluation for residuals of a scalp 
laceration is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


